DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/28/2019 and 07/20/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation “wherein a width of the electrical transient material is between .6-1 mil or 15.2-24.4 µm” in line 5 of the claim. Since .6 mils is equal to 15.2 micrometers and 1 mil is equal to 24.4 micrometers, these two ranges are exactly the same and redundant. Therefore, this appears to mean “wherein a width of the electrical transient material is between .  Appropriate correction is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyatt et al. U.S. Patent No. 4,726,991 (hereinafter “Hyatt”).
Regarding claim 1, Hyatt teaches an apparatus (refer to fig.1), comprising: 	an electrical transient material (i.e. matrix 9)(fig.1); and 	conductive particles (i.e. conductor particles 11)(fig.1) disposed in the electrical transient material (implicit), at least one or more of the conductive particles have an irregular shape (implicit).
Regarding claim 2, Hyatt teaches the apparatus according to claim 1, wherein the at least one or more of the conductive particles has an exterior surface that is flat or straight (implicit)(refer to conductor particles 11)(fig.1).
Regarding claim 5, Hyatt teaches the apparatus according to claim 1, wherein the electrical transient material comprises first and second opposite surfaces (implicit), and comprising an electrically conductive layer (i.e. electrodes 21 and 23)(fig.1) disposed over at least one of the first and second opposite surfaces (implicit).
Regarding claim 6, Hyatt teaches the apparatus according to claim 1, wherein the electrical transient material is a voltage variable material (VVM) (implicit).
Regarding claim 7, Hyatt teaches a method, comprising: 	providing an electrical transient material (i.e. matrix 9)(fig.1); and 	disposing conductive particles (i.e. conductor particles 11)(fig.1) in the electrical transient material (implicit), at least one or more of the conductive particles have an irregular shape (implicit).
Regarding claim 8, Hyatt teaches the method according to claim 7, wherein the at least one or more of the conductive particles has an exterior surface that is flat or straight (implicit)(refer to conductor particles 11)(fig.1).
Regarding claim 11, Hyatt teaches the apparatus method to claim 7, wherein the electrical transient material comprises first and second opposite surfaces (implicit), and forming an electrically conductive layer (i.e. electrodes 21 and 23)(fig.1) over at least one of the first and second opposite surfaces (implicit).
Regarding claim 12, Hyatt teaches the apparatus method to claim 7, wherein the electrical transient material is a voltage variable material (VVM) (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt.
Regarding claim 13, Hyatt teaches an apparatus (refer to fig.1), comprising: 	an electrical transient material (i.e. matrix 9)(fig.1); and 	conductive particles (i.e. conductor particles 11)(fig.1) disposed in the electrical transient material (implicit), at least one or more of the conductive particles having an irregular shape (implicit), however Hyatt does not teach wherein a width of the electrical transient material is between .6-1 mil or 15.2-24.4 um, and the electrical transient material has a voltage trigger voltage density of 8.2-4.9, defined as voltage trigger/width in um, and wherein the voltage trigger is 125-130 V and the width is 15.2-24.4 um. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a width of the electrical transient material is between .6-1 mil or 15.2-24.4 um, and the electrical transient material has a voltage trigger voltage density of 8.2-4.9, defined as voltage trigger/width in um, and wherein the voltage trigger is 125-130 V and the width is 15.2-24.4 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hyatt to provide the 
Regarding claim 14, Hyatt teaches the apparatus according claim 13, wherein the electrical transient material has a clamping voltage density of 4.6-2.8 (refer to col. 4 lines 39-45)(the width as taught in the rejection of claim 13 above in combination with a clamping voltage in the range defined in col. 4 lines 39-45 would result in a clamping voltage density within the claimed range), defined as clamping voltage/width in um (implicit), and wherein the clamping voltage is 70-90 V (refer to col. 4 lines 39-45) and the width is 15.2-24.4 um (refer to the rejection of claim 13 above).
Regarding claim 15, Hyatt teaches the apparatus according to claim 13, wherein the at least one or more of the conductive particles has an exterior surface that is flat or straight (implicit)(refer to conductor particles 11)(fig.1).
Regarding claim 18, Hyatt teaches the apparatus according to claim 13, wherein the electrical transient material comprises first and second opposite surfaces (implicit), and comprising an electrically conductive layer (i.e. electrodes 21 and 23)(fig.1) disposed over at least one of the first and second opposite surfaces (implicit).
Regarding claim 19, Hyatt teaches the apparatus according to claim 13, wherein the electrical transient material is a voltage variable material (VVM) (implicit).
Claims 3, 4, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt as applied to claims 1, 7, or 13 above, and further in view of Harris et al. U.S. Patent Application 2004/0201941 (hereinafter “Harris”).
Regarding claim 3, Hyatt teaches the apparatus according to claim 1, however Hyatt does not teach the apparatus further comprising nonconductive particles disposed in the electrical transient material. However Harris teaches the apparatus further comprising nonconductive particles (i.e. insulating particles 60)(fig.2)(refer also to [0052]) disposed in the electrical transient material (implicit). 
Regarding claim 4, Hyatt and Harris teach the apparatus according to claim 3, wherein at least one of the nonconductive particles is formed as a sphere or an oval shape (implicit)(refer to Harris figure 2).
Regarding claim 9, Hyatt teaches the method according to claim 7, however Hyatt does not teach the method further comprising disposing nonconductive particles in the electrical transient material. However Harris teaches the method further comprising disposing nonconductive particles (i.e. insulating particles 60)(fig.2)(refer also to [0052]) in the electrical transient material (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hyatt to include the nonconductive particles of Harris to provide the advantage of further controlling adjustment of clamping voltage (refer to Harris [0015])
Regarding claim 10, Hyatt and Harris teach the apparatus method to claim 9, wherein at least one of the nonconductive particles is formed as a sphere or an oval shape (implicit)(refer to Harris figure 2).
Regarding claim 16, Hyatt teaches the apparatus according to claim 13, however Hyatt does not teach the apparatus further comprising nonconductive particles disposed in the electrical transient material. However Harris teaches the apparatus further comprising nonconductive particles (i.e. insulating particles 60)(fig.2)(refer also to [0052]) disposed in the electrical transient material (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hyatt to include the nonconductive particles of Harris to provide the advantage of further controlling adjustment of clamping voltage (refer to Harris [0015]).
Regarding claim 17, Hyatt and Harris teach the apparatus according to claim 16, wherein at least one of the nonconductive particles is formed as a sphere or an oval shape (implicit)(refer to Harris figure 2), or at least one of the nonconductive particles has an irregular shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN J COMBER/Primary Examiner, Art Unit 2839